This is an appeal by appellant, city of Columbus, Board of Industrial Relations, from the judgment of the Court of Common Pleas of Franklin County reversing the denial of injury leave of appellee, David M. Clark.
The facts are not in dispute. On the evening of April 1, 1983, Officer David Clark, while patrolling an alley with Officer Rushin in a police cruiser, observed two men committing a burglary. Upon observing the officers, the two men fled the scene. Officer Clark proceeded to chase one of the suspects on foot for over a mile, finally apprehending the suspect who immediately broke away. A second chase on foot between the suspect and Officer Clark occurred for another two hundred yards. Upon the second apprehension, the suspect continued to resist being handcuffed. Following the handcuffing, Officer Clark became dizzy, had shortness of breath, and experienced chest pains and weakness of the legs. He then passed out and vomited. He was taken to Mt. Carmel Hospital Medical Center, Cardiac Care Unit, where intense testing and monitoring were ordered, and where Officer Clark remained for eleven days. He was diagnosed as having suffered vasovagal syncope. Upon his release from the hospital, his doctor ordered bed rest for nine more days.
Appellant sets forth the following two assignments of error:
"I.  Whether the trial court erred in holding that vasovagal syncope, which is medically defined as an illness, is an injury within the meaning of the injury leave provision of Columbus City Ordinance 580-83, Section 16.
"II.  Whether the trial court erred by exceeding its authority to review the decision of the Board of Industrial Relations pursuant to Ohio Revised Code § 2506.04 by merely substituting its judgment for that of the board's when the board's decision was supported by the preponderance of substantial, reliable and probative evidence in the record."
In support, appellant argues that *Page 205 
Section 16 of Columbus City Ordinance 580-83, injury leave with pay, provides in pertinent part:
"(A)  All officers shall be granted injury leave with pay * * * for each service-connected injury provided such injury is reported * * *.
"(B)  Service-connected injuries are defined as injuries caused by the actual performance of the duties of the position. * * *"
Appellant further argues that nowhere does Section 16 provide that injury leave may be granted for illnesses or other medical problems which are not injuries, and that vasovagal syncope is an illness and not a physical damage to a person.
We do not find, nor are we directed to, any definition in the city code for a definition of "injury." Therefore, we must rely upon the common usage or meaning of the word "injury." Webster's Third New International Dictionary (1966) defines "injury" as "an act that damages, harms or hurts." Appellant relies upon the definition of "vasovagal syncope" found in Dorland's Illustrated Medical Dictionary (25 Ed. 1974) as:
"an episode or onset of illness * * * a transient vascular and neurogenic reaction marked by pallor, nausea, sweating bradycardia, and rapid fall in arterial blood pressure which, when below a critical level, results in loss of consciousness and characteristic electroencephalographic changes. It is most often evoked by emotional stress associated with fear or pain. * * *"
It is clear that the facts in this case indicate an injury or trauma to appellee's body. The cause of the condition is the essential element overlooked by appellant in this case. While it is true that not all conditions of vasovagal syncope are injuries, the cause of appellee's condition in this case was clearly an injury within the purview of Section 16 of Columbus City Ordinance 580-83.
For the foregoing reasons, we find that appellants' two assignments of error are not well-taken and are therefore overruled and the judgment of the trial court is affirmed.
Judgment affirmed.
WHITESIDE and REILLY, JJ., concur. *Page 206